DETAILED CORRESPONDENCE
This Office action is in response to the application filed 9/30/2020, with claims 1-11 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1-20 are directed toward non-statutory subject matter, as shown below:
STEP 1: Does claims 1-20 fall within one of the statutory categories?  Yes.  The claims 1-8 are directed toward a computer-implemented method for calculating a trajectory of a mobile platform, claim 9 is directed data processing system and 10-11 are directed to non-transitory computer-readable memory medium on which is stored a computer program for calculating a trajectory of a mobile platform.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1-11 are directed to an abstract idea. 
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
Regarding claims 1-11: claims 1-8 method, claim 9 system and 10-11 non-transitory computer-readable memory medium are directed towards the abstract idea of a mathematical concept. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, claims 1-7 and 9-10 do not recite additional elements that integrate the judicial exception into a practical application.  However, at least claim 8 recites a control signal for applying control to a steering system of the mobile platform, and/or a control signal for applying to a propulsion system of the mobile platform, and/or a control signal for applying to a braking system, and/or a warning signal for warning an occupant of the mobile platform. Yet, as currently claimed, this claim language does not positively claim controlling mobile platform. 
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1-11 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claim 8 recites a control signal; however, there are no limitations in the body of these claims that recite controlling the actual vehicle. 
STEP 2B: Does these claims recite additional elements that amount to significantly more than the judicial exception? No, the claims does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1-11 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Computing data is fundamental, i.e. WURC, activities performed by a computing unit.
Thus, since independent claims 1, 9 and 10 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 9 and 10  are directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson US 2018/0059670 in view of Phillips et al, US 11,262, 756, hereinafter Phillips.

As per claim 1. A computer-implemented method for calculating a trajectory of a mobile platform, comprising: 
calculating the trajectory by solving an optimization problem, a total cost function of the optimization problem depending on a first boundary cost function, the first boundary cost function being a function of a position of the mobile platform which has a continuous and non-constant portion (Nilsson teaches a set of lateral motion trajectories for the maneuver in at least para. 106 and solving the optimization problem in para. 116. That has upper and lower bound taught in para. 109-110, 102).  
Nilsson teaches a computer implemented method in at least para 102 and a cost function in at least para. 114 and 120; however, Nilsson is silent on the total cost. Yet, Phillip teaches the total cost in at least col. 18, ln. 6-15. 
Thus, the combination of Nilsson in view Phillip is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Phillip with the teachings of Nilsson invention because such a combination will provide a technique to determine a trajectory path for the relative constraints (col. 3, lns 55-59).

As per claim 2. The method as recited in claim 1, further comprising: 
determining the first boundary cost function based on a classification of a first object as a static or dynamic object, on a position of the first object, and on an elementary cost function from a set of elementary cost functions, the set of elementary cost functions including: 
a first elementary cost function for avoiding a collision with a static object, and/or a second elementary cost function for maintaining a safe distance from a static object, and/or a third elementary cost function for conforming to a preferred static driving region, and/or a fourth elementary cost function for avoiding a collision with a dynamic object, and/or a fifth elementary cost function for maintaining a safe distance from a dynamic object, and/or a sixth elementary cost function for conforming to a preferred dynamic driving region (In at least para. 108-110 Nilsson teaches “When the set of possible lateral motion trajectories of the maneuver has been generated, the corresponding longitudinal safety critical zone for each relevant surrounding traffic participant and object can be defined as an appropriate miscellaneous shape, e.g., rectangular, triangular, or ellipsoid…denotes the minimum distance and time gap which the ego vehicle should maintain.).  

As per claim 3. The method as recited in claim 2, wherein the total cost function of the optimization problem further depends on a second boundary cost function, the second boundary cost function depending on the position of the first object, and wherein the 101113396.122first and the second boundary cost function are based on different elementary cost functions (see at least para. 114 along with para, 120-125 which reads on this limitation). 
 Nilsson teaches a computer implemented method in claim 1 at least para 102 and a cost function in at least para. 114 and 120; however, Nilsson is silent on the total cost. Yet, Phillip teaches the total cost in at least col. 18, ln. 6-15. 
Thus, the combination of Nilsson in view Phillip is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Phillip with the teachings of Nilsson invention because such a combination will provide a technique to determine a trajectory path for the relative constraints (col. 3, lns 55-59).

As per claim 4. The method as recited in claim 2, wherein the first elementary cost function has a higher steepness than the second elementary cost function, and/or the second elementary cost function has a higher steepness than the third elementary cost function, and/or the fourth elementary cost function has a higher steepness than the fifth elementary cost function, and/or the fifth elementary cost function has a higher steepness than the sixth elementary cost function  .  

As per claim 5. The method as recited in claim 2, wherein the elementary cost function on which the first boundary cost function is based is continuous and non-constant in at least one portion (Nilsson para. 56 along with 105 teaches— For instance, if ego vehicle E should traverse an intersection or a roundabout, some possible lateral trajectories can be defined such that they follow the shape of a typical maneuver in the corresponding traffic environment which describes a type of continuous and non-constant portion.).  

As per claim 6. The method as recited in claim 2, further comprising: 
receiving user inputs (Nilsson para. 81 at least implies a driver input as such—“ The trajectories generated may still further be used to provide information/support/ guidance to a vehicle driver once the vehicle driver wishes to perfom1 a maneuver.” Along with para. 49); and 
configuring a specific elementary cost function from the set of elementary cost functions based on the user inputs, the configuration of the specific elementary cost function including configuration of a shift parameter and/or configuration of a steepness of the elementary cost function (Nilsson: see at least FIG. 10 and 11 which illustrates design parameters).  

As per claim 7. The method as recited in claim 1, wherein the total cost function of the optimization problem depends on a comfort cost function, an/or on a travel path cost function, and/or on a target speed function (Phillip teaches a total cost associated to the motion plan see at least col. 18, ln. 48- col. 19, ln 28). 
Nilsson teaches a computer implemented method of claim 1 in at least para 102 and a cost function in at least para. 114 and 120; however, Nilsson is silent on the total cost. Yet, Phillip teaches the total cost in at least col. 18, ln. 6-15. 
Thus, the combination of Nilsson in view Phillip is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Phillip with the teachings of Nilsson invention because such a combination will provide a technique to determine a trajectory path for the relative constraints (col. 3, lns 55-59). 

As per claim 8. The method as recited in claim 1, further comprising, 101113396.123furnishing, based on the calculated trajectory, a control signal for applying control to a steering system of the mobile platform, and/or a control signal for applying to a propulsion system of the mobile platform, and/or a control signal for applying to a braking system, and/or a warning signal for warning an occupant of the mobile platform (Phillip: see at least col. 5, lns. 43-51 which teaches perform braking and steering).  
	Nilsson teaches a computer implemented method in at least para 102 and a cost function in at least para. 114 and 120; however, Nilsson is silent on the total cost. Yet, Phillip teaches the total cost in at least col. 18, ln. 6-15. 
Thus, the combination of Nilsson in view Phillip is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Phillip with the teachings of Nilsson invention because such a combination will provide a technique to determine a trajectory path for the relative constraints (col. 3, lns 55-59).

As per claim 9. Nilsson teaches a data processing system configured to calculate a trajectory of a mobile platform, the data processing system configured to: 
calculate the trajectory by solving an optimization problem (see at least para. 49-50 along with 116 and 143), a total cost function of the optimization problem depending on a first boundary cost function (cost function is taught in at least para. 114 and 120), the first boundary cost function being a function of a position of the mobile platform which has a continuous and non-constant portion (see at least para. 83 along with 105-111 which teaches types traffic scenario with continuous and non-constant portion and describes lateral position (e.g. boundary) and further describes a function of position of the mobile platform with upper and lower boundaries).  
vehicle control systems for performing longitudinal and lateral control of a vehicle
Nilsson teaches a vehicle control systems for performing longitudinal and lateral control of a vehicle; however, Nilsson is silent on the total cost. Yet, Phillip teaches the total cost in at least col. 18, ln. 6-15. 
Thus, the combination of Nilsson in view Phillip is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Phillip with the teachings of Nilsson invention because such a combination will provide a technique to determine a trajectory path for the relative constraints (col. 3, lns 55-59).

As per claim 10. Nilsson teaches a non-transitory computer-readable memory medium on which is stored a computer program for calculating a trajectory of a mobile platform, the computer program, when executed by a data processing system, causing the data processing system to perform (see at least para. 102): 
calculating the trajectory by solving an optimization problem, a total cost function of the optimization problem depending on a first boundary cost function, the first boundary cost function being a function of a position of the mobile platform which has a continuous and non-constant portion (see at least para. 105-111 which teaches types traffic scenario with continuous and non-constant portion and describes lateral position (e.g. boundary) and further describes a function of position of the mobile platform with upper and lower boundaries).  
As per claim 11. The non-transitory computer-readable memory medium as recited in claim 10, wherein the computer program includes a 101113396.124configuration module and a motion control module (para. 102 teaches executable instruction), the configuration module being embodied to configure elementary cost functions based on user (Nilsson: see at least para. 121 which teaches an control input and 49), and the motion control module being embodied to solve the optimization problem (Nilsson: see at least para. 49 along with 116 –“comprises formulating the lateral motion trajectory planning problem as a standard Quadratic Program optimization problem and solving this problem” ).
Nilsson teaches a computer implemented method in at least para 102 and a cost function in at least para. 114 and 120; however, Nilsson is silent on the total cost. Yet, Phillip teaches the total cost in at least col. 18, ln. 6-15. 
Thus, the combination of Nilsson in view Phillip is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Phillip with the teachings of Nilsson invention because such a combination will provide a technique to determine a trajectory path for the relative constraints (col. 3, lns 55-59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661